Citation Nr: 1028506	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-27 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for a low back disability, 
rated 10 percent prior to April 8, 2005; rated 100 percent from 
April 8, 2005, to July 31, 2005; rated 10 percent from August 1, 
2005, to October 4, 2005; and rated 20 percent from October 5, 
2005, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to July 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
from a April 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 10 percent 
rating for a low back disability for the period from March 15, 
2005, to April 7, 2005, granted a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 from April 8, 2005, to July 
31, 2005, and assigned a 10 percent rating, effective August 1, 
2005.  A January 2006 rating decision granted a 20 percent 
disability rating, effective October 5, 2005.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In April 2010, the Veteran was afforded a videoconference hearing 
before the undersigned Veterans Law Judge.  At that hearing, the 
Veteran submitted additional evidence to the Board, accompanied 
by a waiver of RO consideration.  

The Board acknowledges that the Veteran's videoconference hearing 
testimony and an April 2010 written statement from his long-time 
friend and fellow service member collectively indicate that his 
inability to work is due, at least in part, to his service-
connected low back disability.  The Board interprets that lay 
evidence as raising a new claim for a total disability rating 
based on individual unemployability due to a service-connected 
disability (TDIU).  A request for a TDIU, whether expressly 
raised by the Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  If evidence of unemployability is submitted at the 
same time that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be generally considered part 
of the claim for benefits for that underlying disability.  
However, although the Veteran raised the issue of TDIU while 
challenging his low back disability rating, the record reflects 
that a TDIU claim was previously denied in an April 2010 RO 
rating decision.  As the one-year period to appeal that rating 
decision has not yet expired, the Board finds that it does not 
have jurisdiction over the TDIU issue.  Moreover, while the 
Veteran has not filed a formal notice of disagreement with the RO 
decision, he has submitted what appears to be a new TDIU claim 
with additional evidence regarding his inability to work due to 
his service connected disabilities.  As that new claim has not 
been developed for appellate review, it is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  For the periods from March 14, 2005, to April 7, 2005, and 
from August 1, 2005, to October 4, 2005, the Veteran's low back 
disability (residuals of chronic lumbar strain with moderate disc 
disease) was manifested by subjective complaints of intermittent 
pain and objective findings of degenerative changes, forward 
flexion limited to no more than 90 degrees, extension limited to 
no more than 20 degrees, lateral flexion limited to no more than 
15 degrees, bilaterally, and lateral rotation limited to no more 
than to 35 degrees, bilaterally.  There was no evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Nor was there any evidence of favorable or 
unfavorable ankylosis of the thoracolumbar spine.  Additionally, 
the Veteran's low back disability was not shown to be productive 
of incapacitating episodes having a total duration of at least 
two weeks during any 12-month time period.  

2.  Since October 5, 2005, the Veteran's low back disability has 
been manifested by limitation of motion no worse than forward 
flexion to 40 degrees, extension to 20 degrees, bilateral flexion 
to 30 degrees, and bilateral rotation to 25 degrees, with pain on 
the ends of motion.  Other clinical findings have included left 
scoliosis and flattening of the lordotic curve.  However, no 
muscle spasm has been found.  Nor have there been any findings of 
favorable or unfavorable ankylosis of the thoracolumbar spine.  
Additionally, the Veteran's low back disability has not been 
productive of incapacitating episodes totaling four or more weeks 
per year.  While he has frequently used a cane to ambulate and 
occasionally worn a back brace, he has not required any other 
orthopedic device.  Additionally, the Veteran's low back 
disability was not shown to be productive of incapacitating 
episodes having a total duration of at least four weeks during 
any 12-month time period.  

3.  For all periods during the pendency of this appeal when the 
Veteran has not been in receipt of a temporary total rating 
(i.e., from March 14, 2005, to April 7, 2005, and from August 1, 
2005, to the present), his low back disability has been 
manifested by neurological impairment in the lower right 
extremity that has approximated no more than mild incomplete 
paralysis of the sciatic nerve.  His low back disability has not 
been manifested by neurological impairment in the left lower 
extremity.


CONCLUSIONS OF LAW

1.  From March 14, 2005, to April 7, 2005, and from August 1, 
2005, to October 4, 2005, the criteria for a rating in excess of 
10 percent for the orthopedic manifestations of a low back 
disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 
5243 (2009).

2.  Since October 5, 2005, the criteria for a rating in excess of 
20 percent for the orthopedic manifestations of a low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 
5243 (2009).

3.  From March 14, 2005, to April 7, 2005, and from August 1, 
2005, to the present, the criteria for a separate 10 percent 
rating for neurological manifestations of a low back disability 
in the lower right extremity have been met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110(g) (West 2002); 38 C.F.R. § 3.321(b), 4.25, 4.26, 
4.71a, DC 8720 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  Ratings for service-connected 
disabilities are determined by comparing the Veteran's symptoms 
with criteria listed in VA's Schedule for Rating Disabilities , 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  When rating a service-connected 
disability, the entire history must be borne in mind.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App.  505 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. § 
4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2009).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  For the purpose 
of rating disability from arthritis, the lumbar spine is 
considered a group of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2009).  Diagnostic Code 5010, for 
rating traumatic arthritis, directs that the rating of arthritis 
be conducted under Diagnostic Code 5003, for degenerative 
arthritis, which states that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2009).  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  In the 
absence of limitation of motion, X-ray evidence of arthritis 
involving two or more major joints or two or more minor joint 
groups, will warrant a rating of 10 percent; in the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2009).

The words slight, moderate, and severe, as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element to be considered 
by the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

The Board has evaluated the Veteran's low back disability under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's ability 
to engage in ordinary activities, to include employment, as well 
as an assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009).

The Veteran's disability has been rated under Diagnostic Code 
5237 (lumbosacral strain), which is rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine (2009).  

Other applicable diagnostic codes include 5242, which pertains to 
degenerative arthritis of the spine, and 5243, which contemplates 
intervertebral disc syndrome.  38 C.F.R. § 4.71a.  Diagnostic 
Codes5242 is also rated under the General Rating Formula for 
Diseases and Injuries of the Spine, while DC 5243 provides for 
rating under either the General Rating Formula or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a (2009).

In this case, however, Diagnostic Code 5242 may not serve as a 
basis for an increased rating.  The lumbar vertebrae are 
considered a group of minor joints, ratable on parity with a 
major joint.  38 C.F.R. § 4.45 (2009).  Diagnostic Code 5242 
directs that degenerative arthritis of the spine be evaluated 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).  Diagnostic Code 5003 allows for the assignment of a 
20 percent rating only where there is X-ray evidence of arthritis 
of two or more major joints or two or more minor joint groups.  
The lumbar spine may only be rated as one major joint.  
Regardless, the Veteran is already in receipt of a compensable 
rating based on limitation of motion under Diagnostic Code 5237, 
and thus neither Diagnostic Code 5003 nor 5242 may serve as a 
basis for a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5242 (2009).

It has not been contended or shown in this case that the Veteran 
has residuals of a fracture of the vertebra (Diagnostic Code 
5235), sacroiliac injury and weakness (Diagnostic Code 5236), 
spondylolisthesis or segmental instability (Diagnostic Code 
5239), ankylosing spondylitis (Diagnostic Code 5240), or spinal 
fusion (Diagnostic Code 5241).  While X-ray examinations 
performed in October 2005, January 2008, and April 2009 were 
significant for lumbar degenerative disc and joint disease, they 
did not show any evidence of fracture deformities.  Nor did the 
Veteran's VA examinations in October 2005, January 2008, and 
February 2009 result in any clinical findings of sacroiliac 
injury and weakness, spondylolisthesis or segmental instability, 
ankylosing spondylitis, or spinal fusion.  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable to this claim.  

The Board now turns to the applicable criteria.  Intervertebral 
disc syndrome (IDS) is evaluated either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  A 
10 percent rating is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  A 
rating of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A rating of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of least four weeks but less than six weeks during the 
past 12 months.  Finally, a rating of 60 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DCs 5237, General Rating Formula for Diseases 
and Injuries of the Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2009).  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease is as follows:

Unfavorable ankylosis of the entire spine 
(100 percent); 

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent); 

Unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent); 

Forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of 
the entire cervical spine (30 percent); 

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees, or forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of 
the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 
percent); 

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees, or forward flexion of the 
cervical spine greater than 30 degrees but 
not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees, or combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 
percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

When rating diseases and injuries of the spine, any associated 
objective neurological abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2009).

For VA purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. Normal ranges of motion for each component of spinal 
motion provided are the maximum usable for calculating the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2 (2009).

The Veteran, in written statements and testimony before the 
Board, asserts that his low back pain and related symptoms have 
warranted a rating in excess of 10 percent for the period from 
March 14, 2005, when he filed his claim for an increased rating, 
to April 7, 2005, the day before his temporary total disability 
rating took effect, and from August 1, 2005, to October 4, 2005.  
Additionally, he asserts that his low back symptoms have 
warranted a rating higher than the 20 percent he has been 
assigned since October 5, 2005.

March 14, 2005, to April 7, 2005, and August 1, 2005, to October 
4, 2005

The Veteran was assigned a 10 percent rating for his low back 
disability from March 14, 2005, to April 7, 2005, and August 1, 
2005, to October 4, 2005.

The record shows that in March 2005, he underwent a VA orthopedic 
examination in which he complained of chronic low back pain, 
which he rated as a 4 to 6 on a scale of 1 to 10.  Additionally, 
the Veteran reported that he experienced intermittent numbness in 
his right leg that was associated with his low back pain.  He 
indicated that his low back problems interfered with his ability 
to walk, run, play sports, and lift heavy objects.  He also 
reported painful flare-ups that occurred approximately once a 
week after a particularly strenuous day at his job as a concrete 
finisher.  The Veteran added that he had missed six days of work 
in the past year as a result of those problems and experienced 
low back spasms that forced him to rest in bed.  

On clinical examination, the Veteran exhibited the following 
ranges of motion:  forward flexion to 95 degrees, extension to 35 
degrees, lateral bending to 35 degrees, bilaterally, and lateral 
rotation to 35 degrees, bilaterally.  No additional fatigue, 
incoordination, or weakness was noted on repetitive motion.  
Nevertheless, the examiner noted that, based on the Veteran's 
subjective reports of functional loss, an additional 20 degrees 
loss of motion to lumbar flexion should be considered in rating 
his low back disability.  Neurological testing was negative for 
any reflex or motor abnormalities and no muscle weakness or 
atrophy was found.  However, straight leg raising was noted to be 
slightly limited bilaterally due to low back pain.  

The following month, the Veteran was afforded a preoperative 
examination ahead of his scheduled lumbar discectomy on April 8, 
2005.  At that time, he complained or worsening pain and numbness 
in his right lower extremity that had persisted for several 
months.  He denied any significant weakness in his lower left 
extremity.  He also denied any bowel or bladder problems or other 
neurological deficits.  Range of motion testing yielded the 
following results:  flexion to 90 degrees, extension to 20 
degrees, lateral flexion to 15 degrees, and lateral rotation to 
40 degrees.  Additionally, the Veteran's spine was found to have 
normal curvatures, which were not accentuated.  Scoliosis was 
notably absent as were spinous tenderness, paraspinous tenderness 
and paraspinous spasm.  Based on the results of the preoperative 
examination, the Veteran was diagnosed with L4-S1 herniated 
nucleus pulposus for which he underwent a discectomy in April 8, 
2005.  Thereafter, he continued to complain of low back pain and 
lower right extremity radiculopathy that persisted beyond the 
three-month convalescence period for which he was awarded a 
temporary total disability rating.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral bending are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note 2 (2009).  

The ranges of motion of the Veteran's lumbar spine, as shown on 
his March 2005 VA orthopedic evaluation and April 2005 
preoperative examination, are at most within the requirements for 
a 10 percent rating:  forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees.  Even considering 
the March 2005 examiner's findings of additional functional loss 
on repetitive use, the Veteran's low back disability was not 
shown to result in limitation of flexion of the lumbar spine to 
60 degrees or less, or combined thoracolumbar motion of 120 
degrees or less.  Nor was there any showing of ankylosis or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2009).  Thus, 
the General Rating Formula for Diseases and Injuries of the Spine 
cannot serve as a basis for an increased rating for these 
appealed periods.

As the Veteran is not entitled to an increased rating based upon 
limitation of motion or other orthopedic disability of the 
thoracolumbar spine, the Board turns to the question of whether 
he is entitled to a rating in excess of 10 percent based upon the 
diagnostic criteria pertaining to intervertebral disc syndrome, 
which is rated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under §4.25.  38 C.F.R. § 4.71a (2009).

Although the Veteran reported at his March 2005 VA orthopedic 
evaluation that he had missed work due to his low back pain and 
experienced muscle spasms that required him to remain in bed, he 
did not indicate that his incapacitating episodes had equaled or 
exceeded two weeks during any 12-month period from March 15, 
2005, to April 7, 2005, or from August 1, 2005, to October 4, 
2005.  Nor does the record otherwise demonstrate that he was 
prescribed bed rest by a physician during those periods.  
Accordingly, the Board finds that he is not entitled to a rating 
higher than 10 percent based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based upon 
incapacitating episodes, it is necessary to determine whether a 
higher rating is warranted based upon his combined orthopedic and 
neurological manifestations.

Turning first to the orthopedic manifestations, the Veteran's 
ranges of motion were assessed at each of his March 2005 and 
April 2005 VA examinations and were found to warrant a rating of 
no more than 10 percent under the General Rating Formula.  The 
requirements for a higher rating under the General Rating 
Formula, forward flexion of the thoracolumbar spine to 60 degrees 
or less, or combined range of motion of the thoracolumbar spine 
of 120 degrees or less, were not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (2009).

When the involvement is only sensory, the rating should be for 
the mild, or, at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123, 4.124a (2009).

The Board has found that the Veteran is not entitled to a rating 
in excess of 10 percent for the orthopedic manifestations of his 
low back disability for the periods from March 15, 2005, to April 
7, 2005, and from August 1, 2005, to October 4, 2005.  
Consideration has been given to the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  Although the Veteran complained of flare-ups, 
those occurred only after certain activities, such as 
particularly arduous work assignments.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Moreover, there is no evidence of record 
suggesting that the effects of the Veteran's low back disability 
went beyond those contemplated in the 10 percent rating assigned 
since the date of service connection.  Indeed, the Veteran's 
complaints do not, when viewed in conjunction with the competent 
evidence, tend to establish pain, weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
a higher rating during the above periods.  38 C.F.R. §§ 4.40, 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The next question before the Board is whether the Veteran is 
entitled to a separate rating for any neurological 
manifestations.  Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve, and therefore 
neuritis and neuralgia of that nerve.  Disability ratings of 10 
percent, 20 percent, and 40 percent are assignable for incomplete 
paralysis which is mild, moderate, or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of the 
knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to 
neuralgia of the sciatic nerve.

The record during the relevant appeals period shows that the 
Veteran reported that his low back disability was productive of 
radicular pain and weakness in his right lower extremity.  
Although no neurological deficits were found at the time of the 
March 2005 VA orthopedic examination, the Board considers it 
significant that the Veteran subsequently sought medical 
attention for persistent lower right side pain and numbness and 
was diagnosed and received a discectomy to treat L5-S1 herniated 
nucleus pulposus.  Those clinical findings indicate that the 
Veteran had persistent neurological manifestations associated 
with his low back disability that affected his lower right 
extremity.  However, there were no subjective complaints or 
clinical findings of muscle atrophy or muscle weakness during the 
relevant appeals periods.  The Board therefore finds that the 
Veteran's radiculopathy symptoms during those periods were 
primarily sensory in nature and compatible with an incomplete 
paralysis of the right sciatic nerve that was mild in degree.  
Accordingly, the Board finds that, from March 14, 2005, to April 
7, 2005, and from August 1, 2005, to October 4, 2005, the Veteran 
was entitled to a 10 percent rating, but no higher, for the 
neurological manifestations of his low back disability in his 
lower right extremity.  Conversely, a separate 10 percent rating 
is not warranted with respect to the lower left extremity as the 
Veteran did not complain of any left lower extremity pain, 
weakness, or numbness, and the clinical evidence did not show any 
neurological manifestations affecting that extremity.

Based on the foregoing, the Board concludes that, from March 14, 
2005, to April 7, 2005, and from August 1, 2005, to October 4, 
2005, the Veteran was not entitled to a rating greater than 10 
percent for the orthopedic manifestations of his low back 
disability.  However, a separate rating of 10 percent, but not 
higher, was warranted for the neurological manifestations of the 
Veteran's low back disability with respect to his right lower 
extremity.  The preponderance of the evidence is against the 
claim for any rating higher than that and that claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

October 5, 2005, to the Present

The pertinent evidence during this rating period begins with an 
October 2005 VA examination in which the Veteran reported a 30-
year history of progressively worsening low back pain accompanied 
by radiculopathy and numbness in his right lower extremity.  He 
stated that, six months earlier, in April 2005, he had undergone 
a lumbar discectomy, which had initially alleviated his symptoms.  
However, the Veteran noted that those symptoms returned after he 
resumed working.  The Veteran stated that he worked one or two 
days a week as a concrete finisher after years of fulltime 
employment in that field.  He added that his back symptoms had 
forced him to reduce his schedule and that he had not worked 
steadily for a couple of years.

The Veteran described his current low back pain as constant in 
nature and rated it as a 3 or 4 on a scale of 1 to 10.  
Additionally, he indicated that he experienced flare-ups of low 
back pain in the evenings when he was especially tired after a 
hard day's work.  He stated that he treated his low back pain 
with over the counter pain medications, heating pads, and 
physical therapy.  He stated that his low back pain and right leg 
numbness were especially aggravated by driving and that, as a 
result, he felt it necessary to stop every 100 miles on long road 
trips.  The Veteran also indicated that he occasionally wore a 
back brace and had tried using canes and crutches, but found that 
he tripped and hurt himself more.  Nevertheless, the Veteran 
emphasized that he generally had fewer problems walking and 
standing than he did bending and sitting.  He added that, in 
order to alleviate the pressure on his back, he felt it necessary 
to sit sideways in chairs.  The Veteran assumed a sideways 
posture while testifying at his April 2010 hearing.  

On physical examination, the Veteran's ranges of motion were as 
follows: forward flexion to 40 degrees, extension to 20 degrees, 
bilateral side bending to 25 degrees, left rotation to 40 
degrees, and right rotation to 45 degrees, with pain on the ends 
of motion.  Repetitive motion testing was not attempted.  X-ray 
taken at the time of the examination revealed healed and stable 
post-operative residuals of the previous Veteran's discectomy.

Neurological testing revealed trace reflexes in the ankles and 
positive straight leg raising on the right side only, but no 
evidence of muscle weakness or atrophy.  Nor was any muscle spasm 
or edema observed.  The Veteran was able to stand on his heels 
and toes without difficulty and displayed a "not antalgic" 
gait.  

Subsequent VA medical records show that the Veteran has continued 
to seek frequent outpatient treatment for his low back pain and 
related symptoms, but has not required additional surgery.  Other 
VA and Social Security Administration (SSA) records show that, 
while the Veteran attempted VA vocational rehabilitation training 
and worked briefly for the United States Postal Service, he was 
laid off in 2006 and has essentially been unemployed since March 
2007.  He was awarded SSA disability benefits in February 2009 
due to his upper and lower back and psychiatric disabilities.  

The Veteran underwent a second VA examination in January 2008 in 
which he complained of worsening low back pain and radiculopathy.  
He described his radicular pain as bilateral in nature but 
significantly worse in his right lower extremity, adding that he 
also experienced tingling and numbness in that extremity that 
rarely affected his left side.  The Veteran reported that his 
worsening symptoms made it increasingly difficult for him to 
walk, stand, and sit for more than 15 to 30 minutes at a time.  
He stated that his back symptoms were accompanied by painful 
flare-ups that occurred at least 15 to 20 times per month and 
severely reduced his ability to function.  The Veteran also 
stated that, on at least two or three occasions per year, he 
experienced incapacitating episodes lasting up to a week.  
Additionally, the Veteran reported that his low back disability 
was productive of a great deal of weakness, stiffness, 
fatigability, and lack of endurance.  He indicated that, while he 
took over-the-counter medication to treat his symptoms on a daily 
basis, he resorted to prescription painkillers during flare-ups.

On physical examination, the Veteran displayed forward flexion to 
75 degrees, extension to 20 degrees, bilateral bending to 30 
degrees, and bilateral rotation to 30 degrees, with pain and 
discomfort on the ends of all ranges of motion.  Notwithstanding 
the Veteran's subjective complaints of weakness, stiffness, 
fatigability, and lack of endurance, he displayed none of those 
symptoms on repetitive motion.  Nor was any other limitation of 
function shown.  The Veteran was able to walk on his heels and 
toes without difficulty and exhibited a normal, tandem gait.  No 
muscle spasms or ankylosis were found.

Neurological testing ,including straight leg raising, was 
negative bilaterally.  In contrast with the prior examination, no 
sensory or reflex abnormalities were observed.  Nor were there 
any findings of motor deficits or muscle atrophy.  However, the 
Veteran was found to have slightly reduced proximal lower muscle 
strength, bilaterally.

X-ray examination revealed severe lumbar disc space narrowing at 
L5-S1 with mild endplate degenerative changes and vacuum 
phenomenon.  Straightening of the lumbar lordosis and potential 
L4 spondylosis was also shown.  However, there was no evidence of 
gross instability.  

A subsequent X-ray examination conducted in April 2009 again 
showed evidence of severe degenerative disc disease at L5-S1, and 
osteophytes at L3-L4, with minimal levoconvexity.  It was also 
noted at that time that the Veteran had facet degenerative joint 
disease.

The Veteran was afforded a third VA examination in February 2010, 
which did not include X-rays.  At that examination, he complained 
or worsening orthopedic and neurological symptoms arising from 
his low back disability and told the examiner that he was 
currently receiving SSA benefits as a result of that disability.  
The Veteran appeared for the examination with a cane, but 
acknowledged that he did not always use it.  He denied any 
current use of wheelchairs or other assistive ambulatory devices.  
Additionally, the Veteran reported that, in the past year, he had 
experienced 24 painful flare-ups, which he treated with Oxycodone 
and other prescription drugs, and one incapacitating episode.

Physical examination revealed the following ranges of motion:  
forward flexion to 40 degrees, extension to 20 degrees, bilateral 
bending to 30 degrees, and bilateral rotation to 25 degrees, all 
with slight pain on the ends of motion.  It was expressly noted 
that the Veteran exhibited no additional functional loss due to 
pain, weakness, impaired, endurance, incoordination, or 
instability on repetitive motion.  As on the prior examination, 
he was able to heel-walk satisfactorily, but this time displayed 
unsteadiness when he tried to walk on his toes.  Left scoliosis 
and flattening of the lumbar lordotic curve were also shown.  

The neurological component of the examination revealed L5 
hypesthesias in the right lower extremity.  Additionally, it was 
noted that, while straight leg raising attempts were subjectively 
very painful, sciatic stretch signs were not consistently or 
significantly positive.  No other sensory, reflex, or motor 
deficits were observed.  Nor was any muscle hypertrophy or 
atrophy shown.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, the ranges of motion of the Veteran's lumbar spine 
demonstrated during the October 2005, January 2008, and February 
2010 VA examinations either exceeded or fell within the 
parameters contemplated by a 20 percent rating:  forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the cervical spine not 
greater than 170 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2009).  

Additionally, while the clinical findings of record during the 
relevant appeals period revealed left scoliosis and flattening of 
the lumbar lordotic curve, those findings are also consistent 
with a 20 percent rating under the General Rating Formula.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).  The requirements for a higher 
rating, forward flexion of the thoracolumbar spine of 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine, have neither been contended nor shown.  Accordingly, the 
Board finds that the General Rating Formula for Diseases and 
Injuries of the Spine cannot serve as a basis for an increased 
rating in this case.

Nor is an increased rating warranted under the diagnostic 
criteria pertaining to intervertebral disc syndrome.  The Board 
recognizes that, on his January 2008 and February 2010 VA 
examinations, the Veteran complained of incapacitating episodes 
of low back pain that occurred up to three times per year and 
lasted up to a week at a time.  However, his statements were not 
corroborated by any clinical evidence of bed rest and treatment 
prescribed by a physician.  In any event, the Veteran has not 
asserted, nor does the competent evidence of record otherwise 
show, that he has experienced incapacitating episodes totaling at 
least four weeks during any 12 month period.  Accordingly, the 
Board has no basis to assign a higher rating of 40 percent under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Incapacitating episodes are defined as 
requiring bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a (2009).

As the Veteran is not entitled to an increased rating based upon 
incapacitating episodes, it is necessary to determine whether he 
is entitled to a higher rating based upon his orthopedic and 
neurological manifestations.

Turning first to the orthopedic manifestations, the Board 
observes that, over the course of the relevant appeals period, 
the Veteran displayed the greatest limitation of motion at his 
October 2005 and February 2010 VA examinations.  At those times, 
his ranges of motion were no worse than forward flexion to 40 
degrees, extension to 20 degrees, bilateral side bending to 25 
degrees, and bilateral rotation to 25 degrees, with pain at the 
ends of motion.  Those results fall squarely within the criteria 
contemplated by a 20 percent rating under the General Rating 
Formula:  Forward flexion greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion greater than 120 
degrees but not greater than 235 degrees.  At other times during 
the appeals period, the Veteran also displayed guarding severe 
enough to result in an abnormal gait and abnormal spinal contour.  
However, those findings are also contemplated in the 20 percent 
rating under the General Rating Formula.  At no time did he meet 
any of the requirements for a higher rating under that formula: 
Forward flexion of 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2009).  
Accordingly, the Board finds that, since October 5, 2005, the 
orthopedic manifestations of his low back disability have not 
warranted a rating in excess of 20 percent.  

With respect to neurological manifestations, the Board observes 
that the Veteran's treatment records throughout the relevant 
appeals period and the reports of the VA examinations dated in 
October 2005, January 2008, and February 2010 show subjective 
complaints of radicular pain, numbness, and tingling affecting 
the right lower extremity.  Additionally, the October 2005 and 
February 2005 VA examiners' clinical findings included positive 
straight leg raising, L5 hypesthesias, and impaired reflexes 
affecting the right lower extremity.  That lay and clinical 
evidence collectively shows that the Veteran has radiculopathy 
affecting his lower left extremity.  However, while the January 
2008 VA examiner found evidence of slightly reduced proximal 
lower muscle strength, bilaterally, that findings were not 
consistent with those of the other VA examinations, which, 
overall, showed greater neurological impairment, and that finding 
was not attributed to any neurologic impairment.  Moreover, at no 
time during the pendency of this appeal have muscle atrophy or 
motor deficits been shown.  The Board therefore finds that the 
Veteran's radiculopathy symptoms during this period have been 
primarily sensory in nature and compatible with an incomplete 
paralysis of the right sciatic nerve that is mild in degree.  
Accordingly, the Board finds that the Veteran is entitled to no 
more than a 10 percent rating for the neurological manifestations 
of his low back disability in his lower right extremity under DC 
8520 for this period.  The Board finds no evidence of organic 
changes, such as muscle atrophy or trophic changes that would 
warrant a higher rating or demonstrate more than a mild degree of 
incomplete paralysis of the sciatic nerve.

The Board is cognizant that on his January 2008 VA examination, 
the Veteran reported that he experienced radicular pain that was 
bilateral in nature.  However, he emphasized at that time that 
the neurological manifestations of his low back disability 
primarily affected his right side.  The Veteran has generally not 
complained of neurological problems affecting his lower left 
extremity.  Moreover, while the October 2005 and January 2008 VA 
examiners noted trace ankle reflexes and reduced proximal lower 
muscle strength, bilaterally, those examiners made no other 
findings of neurological impairment affecting the left lower 
extremity.  Nor is there any other evidence of record that 
suggests that the Veteran has experienced any sensory, reflex, or 
motor deficits or muscle atrophy affecting that extremity.  
Accordingly, the Board finds that the overall evidence during the 
appeals period does not support an award of a separate rating for 
neurological manifestations of the Veteran's low back disability 
in his left lower extremity under Diagnostic Code 8520 because 
symptomatology that would more nearly approximate mild incomplete 
paralysis is not shown.  

The Board has considered whether the Veteran is entitled a higher 
rating under any of the spinal rating criteria applicable during 
the relevant time period.  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although the Veteran 
has complained of flare-ups, these have been shown to occur on 
certain occasions, such as when he is especially tired or has 
undergone unusual physical exertion.  Additionally, the Board 
considers it significant that, while the Veteran has reported a 
history of weakness, stiffness, fatigability, and lack of 
endurance, clinical findings at his January 2008 and February 
2010 VA examinations were negative for any of those symptoms on 
repetitive motion.  Moreover, while the Board acknowledges that, 
during the relevant appeals period, the Veteran's low back 
disability has been accompanied by occasional unsteadiness, such 
as when he attempts to stand on his toes, he has consistently 
displayed a normal gait and been able to walk on his heels 
without difficulty.  Furthermore, while the Veteran has been 
noted to use a cane and back brace and to adopt a sideways 
posture sitting in chairs, the overall evidence does not show 
that his low back symptoms have resulted in functional loss on 
use or due to flare-ups that would warrant a higher rating.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In sum, the Board finds that the orthopedic manifestations of the 
Veteran's low back disability have warranted ratings of 10 
percent from March 14, 2005, to April 7, 2005, and from August 1, 
2005, to October 4, 2005, and 20 percent from October 5, 2005, to 
the present.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Additionally, the Board finds that, from March 14, 2005, to April 
7, 2005, and from August 1, 2005, to the present, the Veteran has 
been entitled to a separate 10 percent rating, but no higher, for 
the neurological manifestations of his low back disability in his 
lower right extremity.  Reasonable doubt has been resolved in 
favor of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Consideration

The above determinations are based on application of provisions 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2009).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  
To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  
However, the Board finds in this case that the regular schedular 
standards are not inadequate.

The Board acknowledges that the Veteran testified at his April 
2010 Travel Board hearing that he is unable to work due to his 
service-connected low back disability.  However, while the 
Veteran's SSA records confirm that he is currently unemployed and 
receiving disability benefits, those records indicate that his 
inability to work arises from a combination of service-connected 
and nonservice-connected conditions, specifically upper and lower 
back disabilities, hypertension, posttraumatic stress disorder, 
and depression.  The Board observes that, while the Veteran is 
currently service connected for upper and lower back 
disabilities, only the latter is currently on appeal, and he is 
not service connected for his hypertension or mental health 
problems.  Accordingly, the Board finds that the evidence of 
record does not establish that the Veteran's service-connected 
low back disability, standing alone, precludes him from working.  
Additionally, the competent evidence of record does not otherwise 
show that the Veteran's low back disability results in a marked 
functional impairment to a degree other than that addressed by 
VA's Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (2009).  The Board 
finds that the competent evidence of record does not show 
frequent hospitalization due to the lumbar spine disability.  Nor 
does that evidence indicate that the disability causes marked 
interference with employment beyond that envisions by the 
schedular rating already assigned.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in March 2005, October 2005, 
January 2008, and January 2010; rating decisions in April 2005 
and January 2006, and a statement of the case in August 2007.  
Those documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to receipt of the required notice.  There has 
been no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the November 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  He 
also has been afforded the opportunity to testify at a Board 
hearing and to undergo multiple VA examinations in support of his 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

From March 14, 2005, to April 7, 2005, and from August 1, 2005, 
to October 4, 2005, a rating in excess of 10 percent for the 
orthopedic manifestations of a low back disability is denied.

Since October 5, 2005, a rating in excess of 20 percent for the 
orthopedic manifestations of a low back disability is denied.

From March 14, 2005, to April 7, 2005, and from August 1, 2005, 
to the present, a separate 10 percent rating for the neurological 
manifestations of a low back disability (mild incomplete 
paralysis of the sciatic nerve) in the right lower extremity is 
granted.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


